Flowers, Justice,

dissenting:

I have no quarrel with the law as stated by the majority of the Court in this case. I must respectfully dissent from their conclusion however that the indemnity contract under review was not intended to confer a benefit upon the plaintiff, Paul H. Woodford, who was expressly named in it.
Four months after the latest time the plaintiff could have perfected a lien, the defendant, Amer-Con, signed a contract which recited that it “wishes to settle the claims arising out of a contract for ten (10) Faculty Housing Units known heeinafter as Project B .. Amer-Con expressly agreed “to be solely liable to and to fully satisfy any and all claims which ... Paul H. Wood-ford ... may have against said Project ‘B’.” The majority limits the obligation to satisfy “all claims” by supplying the words “already protected by liens.” Thus the majority construes the contract as being executed to protect those parties who were already protected (by their liens) and to be a nullity as to the only party who needed protection, the non-lien-holding plaintiff. I cannot follow the logic nor fathom the reasonableness of saying that this contract is only effective when it is not needed and not effective in that instance when it is needed. If the parties had so intended, the plaintiff, whose lien rights had expired months earlier, would never have been mentioned.
I would affirm the judgment of the court below.